UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 24, 2015 Westamerica Bancorporation (Exact name of registrant as specified in its charter) California 001-09383 94-2156203 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 1108 Fifth Avenue San Rafael, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(707) 863-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Proxies for the Annual Meeting of shareholders held on April 23, 2015, were solicited pursuant Regulation 14A of the Securities Exchange Act of 1934. The Report of Inspector of election indicates that 21,971,728 shares of the Common Stock of the Company, out of 25,617,758 shares outstanding on the February 23, 2015 record date, were present, in person or by proxy, at the meeting. The following matters were submitted to a vote of the shareholders: 1. Election of Directors: Nominee For Withheld Non-Votes Uncast Etta Allen 0 Louis E. Bartolini 0 E. Joseph Bowler 0 Arthur C. Latno, Jr. 0 Patrick D. Lynch 0 Catherine C. MacMillan 0 Ronald A. Nelson 0 David L. Payne 0 Edward B. Sylvester 0 2. Approval of a Non-Binding Advisory Vote on Executive Compensation For Against Abstain Non-Votes 3. Ratification of Selection of Crowe Horwath LLP as Company’s Independent Auditors for Fiscal Year 2015 For Against Abstain Non-Votes -0- 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 24, 2015 WESTAMERICA BANCORPORATION (Registrant) By: /s/ John “Robert” Thorson John “Robert” Thorson Senior Vice President and Chief Financial Officer 3
